Case: 21-30160     Document: 00515977717          Page: 1    Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 13, 2021
                                   No. 21-30160
                                                                    Lyle W. Cayce
                                                                         Clerk
   Albert Charles, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social Security,

                                                            Defendant—Appellee.


               Appeal from the United States District Court for the
                          Eastern District of Louisiana
                            USDC No. 2:20-cv-1424


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          In 2017, Albert Charles, Jr. was shot and injured. He then applied for
   disability insurance benefits and supplemental security income. The Social
   Security Administration (“SSA”) denied both applications, and Charles
   requested and received a hearing before an Administrative Law Judge
   (“ALJ”). The ALJ denied the applications on the ground that Charles had


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30160      Document: 00515977717           Page: 2   Date Filed: 08/13/2021




                                     No. 21-30160


   no “disability” under the Social Security Act. See 42 U.S.C. §§ 416(i)(1),
   423(d)(1)(A). The SSA Commissioner, by way of the SSA’s Appeals
   Council, subsequently adopted the ALJ’s decision.
          Relevant here, the ALJ found there are “significant numbers” of three
   jobs that Charles could perform, despite his injury: “Belt Repairer” (22,000
   jobs nationwide), “Gas Meter Repairer” (16,000 jobs), and “Water Leak
   Repairer” (6,500 jobs). The ALJ partially based her no-disability
   determination on the existence of these jobs. See 20 C.F.R. 404.1520(a)
   (describing “the five-step sequential evaluation process” the SSA uses “to
   decide whether [an applicant is] disabled,” step five of which explains that
   “[i]f you can make an adjustment to other work, we will find that you are not
   disabled”).
          Charles challenged the Commissioner’s decision in federal district
   court. A magistrate judge recommended that the court reject all of Charles’s
   arguments and dismiss his suit. After Charles failed to object to that report
   and recommendation, the district court dismissed the suit. Charles appealed.
          When a party fails to object to a magistrate’s report and
   recommendation, our review of the district court’s resulting decision is for
   plain error—so long as the party “has been served with notice that [this
   consequence] will result from a failure to object.” See Douglass v. United
   Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
   by statute on other grounds, 28 U.S.C. § 636(b)(1). Charles received just such
   notice: the magistrate’s report explicitly warned Charles of the Douglass rule.
   He nonetheless failed to object. Therefore, our review is for plain error. To
   prevail, Charles must show “(1) that the district court committed an error
   (2) that is plain and (3) affects his substantial rights and (4) that failure to
   correct the error would ‘seriously affect the fairness, integrity or public
   reputation of judicial proceedings.’” United States v. Sanchez-Hernandez, 931




                                          2
Case: 21-30160       Document: 00515977717          Page: 3   Date Filed: 08/13/2021




                                     No. 21-30160


   F.3d 408, 410 (5th Cir. 2019) (quoting Johnson v. United States, 520 U.S. 461,
   466–67 (1997)).
          Charles now makes two arguments. First, he argues the
   Commissioner (by way of the ALJ) in fact “made no determination” about
   the number of jobs—instead merely parroting a vocational expert’s
   testimony on the matter. Second, he argues that, if there was a job-numbers
   determination, the Commissioner (by way of the ALJ) didn’t consider
   enough factors when making it.
          Even if we assume the district court erred, Charles has made no
   argument that any error was plain. And in any event, any error (even if plain)
   could not affect Charles’s substantial rights because he does not argue that
   the ALJ’s stated job numbers were in fact wrong. These failures doom his
   appeal. See, e.g., United States v. Delgado, 672 F.3d 320, 340 n.24 (5th Cir.
   2012) (“All four prongs of the test must be satisfied in order for us to correct
   an error.”).
          AFFIRMED.




                                          3